Hill, C. J.
The jury were authorized to infer that the plaintiff’s minor son was killed by the running of the locomotive and ears of the defendant company; and, therefore, the statutory presumption of negligence as charged in the petition was raised against the company. The defendant company introduced evidence tending to rebut this presumption. The evidence was not of such probative weight and effect as clearly to rebut the presumption of negligence and leave the question to be determined as one of law. The direction of a verdict for the defendant was therefore erroneous. Civil Code (1910), § 5926; Davis v. Kirkland, 1 Ga. App. 5 (58 S. E. 209); Ellenberg v. Southern Ry. Co., 5 Ga. App. 389 (63 S. E. 240); Bryson v. Southern Ry. Co., 3 Ga. App. 407 (59 S. E. 1124).

Judgment reversed.